132 Nev, Advance Opinion 53
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                  No. 68476
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT                            FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                 APR 2 8 2016
                WASHOE; AND THE HONORABLE
                EGAN K. WALKER, DISTRICT JUDGE,
                Respondents,
                   and
                AYDEN A., A MINOR,
                Real Party in Interest.



                            Original petition for a writ of mandamus challenging a district
                court order dismissing the State's petition for involuntary placement of a
                child in locked facility after emergency admission.
                            Petition granted.

                Christopher J. Hicks, District Attorney, and Courtney E. Leverty, Deputy
                District Attorney, Washoe County,
                for Petitioner.

                Washoe Legal Services and Jeffery A. Briggs and Kendra Bertschy, Reno,
                for Real Party in Interest.




                BEFORE DOUGLAS, CHERRY and GIBBONS, JJ.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                               I t, - )532 I
                                                 OPINION
                By the Court, CHERRY, J.:
                            After a child is admitted to a locked mental health facility due
                to an emotional disturbance, MRS 432B.6075 allows the State up to five
                days to seek to extend the involuntary placement. In this original
                petition, the State and real party in interest ask this court to clarify
                whether the five days are calendar days or judicial days. The statute is
                silent. We conclude that the five days in NRS 432B.6075 must be judicial
                days based on NRCP 6(a)'s instructions on computing time. Because the
                district court used calendar days, we grant the State's petition and direct
                the district court to vacate its order denying the State's petition to extend
                the placement.
                                 FACTS AND PROCEDURAL HISTORY
                            Ayden A., a 16-year-old minor, was admitted to West Hills
                Hospital on July 7, 2015, because he was deemed to be emotionally
                disturbed and a danger to himself. Exactly one week later, on July 14,
                2015, the State filed a petition for involuntary placement in a locked
                facility after emergency admission pursuant to MRS Chapter 432B. The
                very next day, the district court held a hearing on the petition where the
                State argued that its petition was timely because five days as prescribed
                in MRS 432B.6075(2) means judicial days. Ayden argued that the plain
                language of the statute indicates that five days means calendar days,
                which made the State's petition untimely. The district court ruled in favor
                of Ayden. Ayden was subsequently released.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                                               DISCUSSION
                This case presents an issue that is capable of repetition yet evading review
                            Although Ayden was released from involuntary placement and
                this matter is moot, the State argues that mandamus relief is appropriate
                because this is an issue of law that needs clarification. The State is
                concerned that courts will inconsistently apply the statute if this court
                does not intervene.
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires . . . or to control an arbitrary or capricious
                exercise of discretion."   Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). Where there is no
                plain, speedy, and adequate remedy in the ordinary course of law,
                extraordinary relief may be available. Id.' "Whether to consider a writ of
                mandamus is within this court's discretion."       Libby v. Eighth Judicial
                Dist. Court, 130 Nev., Adv. Op. 39, 325 P.3d 1276, 1278 (2014) (internal
                citations omitted).
                            We may use our discretion to consider writ petitions when an
                important issue of law needs clarification and judicial economy is served
                by considering the writ petition. Int'l Game Tech., 124 Nev. at 197-98, 179
                P.3d at 559. It is petitioner's burden to demonstrate that our
                extraordinary intervention is warranted.      Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).




                       'An order arising from a proceeding under NRS Chapter 432B is
                generally not appealable. See Clark Cty. Dist. Att'y v. Eighth Judicial
                Dist. Court, 123 Nev. 337, 342, 167 P.3d 922, 925 (2007).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                              "A moot case is one which seeks to determine an abstract
                  question which does not rest upon existing facts or rights." NCAA v. Univ.
                  of Nev., Reno, 97 Nev. 56, 58, 624 P.2d 10, 11 (1981). "Cases presenting
                  real controversies at the time of their institution may become moot by the
                  happening of subsequent events." Id.
                              Even if an issue is moot at the time of appellate consideration,
                  we may still consider the appeal as a matter of widespread importance
                  capable of repetition.   Bisch v. Las Vegas Metro. Police Dep't, 129 Nev.,
                  Adv. Op. 36, 302 P.3d 1108, 1113 (2013). We may consider such a case
                  when: "(1) the duration of the challenged action is relatively short,
                  (2) there is a likelihood that a similar issue will arise in the future, and
                  (3) the matter is important." Id.
                              Ayden has long since been released from involuntary
                  placement. Therefore, the ruling in this case will not directly affect
                  Ayden's rights now or in the predictable future, which would ordinarily
                  preclude consideration of this matter as moot. Nonetheless, we conclude
                  that this particular issue is within the exception to the mootness doctrine
                  because it involves a short time frame, is likely to appear again, and is an
                  important matter, The time frame here is short because it involves
                  emergency involuntary placements, which are necessarily temporary,
                  unless properly extended. Although Ayden may not likely find himself in
                  this situation again, the State and the district courts need clarification in
                  this matter so that the district courts may consistently and correctly apply
                  the law. See Wheble v. Eighth Judicial Dist. Court, 128 Nev. 119, 122, 272
                  P.3d 134, 136 (2012) (entertaining writ petition when there was the
                  potential for district courts to inconsistently interpret a legal issue).



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1907A    es
                    Finally, this is an important issue because it pertains to State deprivation
                    of individual liberty, and such a deprivation cannot be taken lightly.
                                Because this case satisfies the factors set forth in Bisch, we
                    will exercise our discretion and address the legal issue in the State's
                    petition even though there is no actual relief to grant the State.
                    "5 days" in NRS 432B.6075 are necessarily judicial days
                                NRS 432B.6075(2) dictates that "[i]f a petition filed pursuant
                    to this section is to continue the placement of the child after an emergency
                    admission, the petition must be filed not later than 5 days after the
                    emergency admission or the child must be released." The statute does not
                    indicate whether the "5 days" are calendar days or judicial days. Id.
                                "Statutory interpretation is a question of law that [this court]
                    review [s] de novo, even in the context of a writ petition." Int? Game Tech.,
                    124 Nev. at 198, 179 P.3d at 559.
                                Computing time is explicitly defined in the Nevada Rules of
                    Civil Procedure. See NRCP 6(a). Rule 6(a) provides as follows:
                                 In computing any period of time prescribed or
                                 allowed by these rules, by the local rules of any
                                 district court, by order of court, or by any
                                 applicable statute. . . [w]hen the period of time
                                prescribed or allowed is less than 11 days,
                                intermediate Saturdays, Sundays, and non-
                                judicial days shall be excluded in the computation
                                 except for those proceedings filed under Titles 12
                                 or 13 of the Nevada Revised Statutes.
                    (Emphasis added.) "NRCP 6(a), by its own terms, applies to the
                    computation of any period of time prescribed or allowed by the NRCP,
                    local rules of the district court, by an order of the court, or by any
                    applicable statute. Morrow v. Eighth Judicial Dist. Court, 129 Nev., Adv.
                    Op. 10, 294 P.3d 411, 415 (2013). We have previously explained that the

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    4..W
                Nevada Rules of Civil Procedure generally apply to proceedings under
                NRS Chapter 432B unless a specific rule of procedure conflicts with a
                provision in NRS Chapter 432B. Joanna T. v. Eighth Judicial Dist. Court,
                131 Nev., Adv. Op. 77, 357 P.3d 932, 934 n.1 (2015); see also Williams v.
                Clark Cty. Dist. Att'y, 118 Nev. 473, 478, 50 P.3d 536, 539 (2002) (NRCP
                6(a) governs the computation of time when the statute does not specify
                how to compute the time period). NRCP 6(a) does not conflict with NRS
                432B.6075 because the statute does not specify how to compute the time.
                            NRCP 6(a) governs statutory computations of time and
                dictates that when calculating time limits that are less than 11 days,
                weekends and nonjudicial days should not be counted. In this case, by
                excluding from the calculation Saturday and Sunday following Ayden's
                admission on Tuesday, July 7, 2015, the fifth day fell on Tuesday, July 14,
                and the petition filed that day was timely. Thus, the district court erred
                when it interpreted the time limit by counting the calendar days and
                deeming the State's petition untimely. 2
                                              CONCLUSION
                            Accordingly, we grant the State's petition; the clerk of this
                court shall issue a writ of mandamus directing the district court to vacate
                its July 16, 2015, order in its entirety. See Garvin v. Ninth Judicial Dist.
                Court, 118 Nev. 749, 766, 59 P.3d 1180, 1191 (2002) (petition was moot, but




                      2Although the legislative history and intent might support Ayden's
                position that the Legislature intended the five-day cap to refer to calendar
                days, we do not reach those arguments because we conclude that NRCP
                6(a) controls.


SUPREME COURT
        OF
     NEVADA
                                                     6
(CO I94Th
                we applied an exception; therefore, we granted the petition and directed
                district court to simply vacate the cycle,


                                                                                J.
                                                       Cherry

                We concur:


                                                  J.
                  Dov-n

                                                  J.
                Gibbons




SUPREME COURT
        OF
     NEVADA

                                                         7
(0) 1947A